Name: Commission Regulation (EEC) No 1998/87 of 7 July 1987 laying down certain derogations for the 1987/88 marketing year from Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: monetary relations;  prices;  plant product
 Date Published: nan

 No L 188/30 Official Journal of the European Communities 8 . 7. 87 COMMISSION REGULATION (EEC) No 1998/87 of 7 July 1987 laying down certain derogations for the 1987/88 marketing year from Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year, the derogations set out in the Annex hereto shall apply to the factors fixed in Annexes II, IV, VII, IX and XI to Regulation (EEC) No 3587/86. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1926/87 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 1997/87 (4), fixes the conversion factors to be applied to the buying-in prices of products having different commercial character ­ istics from those of the product used for the fixing of the basic price ; whereas provision should be made for the progressive application of certain new factors for toma ­ toes, peaches, pears, apples and oranges and for deroga ­ tions for the 1987/88 marketing year from the factors laid down in the abovementioned Regulation ; Whereas the basic and buying-in prices for some of the products concerned are applicable from 1 June ; whereas this Regulation must therefore apply from that date ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 183, 3 . 7. 1987. (3) OJ No L 334, 27 . 11 . 1986, p. 1 . (4) See page 29 of this Official Journal . 8 . 7. 87 Official Journal of the European Communities No L 188/31 ANNEX 1,00 0,85 0,75 1 . ANNEX II : TOMATOES ' Conversion factors (a) type : Varieties :  elongated :  San Marzano  other (b) quality class :  II : (c) sizing : 1 . round and ribbed varieties :  67 mm or more  at least 35 mm but less than 47 mm  mixed sizings 2. elongated varieties :  at least 30 mm but less than 40 mm  mixed sizings 2. ANNEX IV : PEACHES Conversion factors (c) sizing :  at least 51 mm but less than 61 mm 0,85 0,775 0,775 0,775 0,775 0,90 3. ANNEX VII : PEARS Conversion factors (a) variety :  Passa crassana 0,85 0,675 (b) quality class :  II (c) sizing : 1 . varieties of large dessert pears :  less than 70 mm  mixed sizings 2. other varieties :  less than 60 mm  mixed sizings 4. ANNEX IX : 0,775 0,775 0,725 0,725 APPLES Conversion factors 0,675 (b) quality class :  II (c) sizing : 1 . varieties of large dessert apples :  less than 70 mm  mixed sizings 2. other varieties :  less than 65 mm  mixed sizings 0,675 0,675 0,625 0,625 No L 188 /32 Official Journal of the European Communities 8 . 7. 87 5 . ANNEX XI : ORANGES Conversion factors (c) sizing :  more than 88 mm/80 mm/76 mm  less than 73 mm/67 mm/60 mm (with minimum of 53 mm)  mixed sizings 0,875 0,875 0,875